Citation Nr: 1225741	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-31 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer to include as secondary to exposure to ionizing radiation and/or herbicides.

2.  Entitlement to service connection for residuals of skin cancer to include as secondary to exposure to ionizing radiation and/or herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to January 1979 and from April 1979 to May 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for prostate cancer and skin cancer.

A review of the Virtual VA paperless claims processing system does not reveal any additional evidence pertinent to the claims on appeal.

The Veteran testified before a Decision Review Officer (DRO) at an April 2011 hearing and before the undersigned Veterans Law Judge at a March 2012 RO (Travel Board) hearing.  Hearing transcripts have been associated with the claims file.

During the March 2012 hearing, the Veteran's request to hold the record open for an additional 30 days to allow the opportunity to submit additional evidence was granted.  No additional evidence has been received.

In March 2012, subsequent to the issuance of the April 2012 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that he has suffered from prostate cancer and skin cancer as a result of his exposure to ionizing radiation while stationed in the U.S.S. Julius A. Furer and the U.S.S. South Carolina as he worked with special weapons which had nuclear capability.  He has also alleged that he was exposed to ionizing radiation while participated in Operation Classic Wizard.  In addition, he has alleged being exposed to the chemical trichloroethylene (TCE) during Operation Classic Wizard.  Post service treatment records reveal a diagnosis of basal cell carcinoma in November 1999 and prostate adenocarcinoma in April 2007.  Service personnel records confirm that the Veteran was assigned to the U.S.S. Julius A. Furer from August 1973 to July 1975 and the U.S.S. South Carolina from April 1976 to January 1979.

Prostate cancer and any other cancer are listed as a radiogenic diseases under 38 C.F.R. § 3.111(b) (2011).  VA regulations provide that a request must be made for any available records concerning the Veteran's purported exposure to radiation, to include but are not limited to a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) and service medical records.  The RO/AMC should then forward all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2011).  If no such records are available, the RO/AMC should continue to develop a veteran's claim under the procedures provided in 38 C.F.R. § 3.311 (2011), including requesting dose data and/or estimate(s) from the appropriate source(s), including the Defense Threat Reduction Agency (DTRA) (previously known as the Defense Nuclear Agency).  Thereafter, the RO/AMC should forward this case to the VA Under Secretary for Benefits for appropriate action under 38 C.F.R. § 3.311(c) (2011), to include an opinion from the VA Under Secretary for Health as to whether it is at least as likely as not that the Veteran's prostate and skin cancers were caused by his purported radiation exposure in service.  The Board notes that the RO requested the Veteran's DD Form 1141 but a February 2009 Personnel Information Exchange System (PIES) response indicated that this document was not a matter of record.  

The Veteran has also alleged being exposed to herbicides while stationed at Diego Garcia and service personnel records confirm that he was stationed there from May 1985 to June 1986.  The Veteran's Benefit Administration (VBA)'s Adjudication Procedure Manual, M21-1MR, details the development required to verify herbicide exposure in locations other than the Republic of Vietnam or along the Demilitarized Zone of Korea.  Specifically, a veteran's description of such exposure should be furnished to Compensation & Pension (C&P) service to request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If this C&P service review did not confirm that herbicides were used as alleged, a request was to be submitted to the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Such a request should be made on remand.

In addition, the Veteran submitted opinions from Dr. T. C., his treating primary care provider, in March 2012.  This provider opined that there was at least a 50 percent probability that the Veteran's prostate cancer and skin cancer were caused in whole or in part by his service near ionizing radiation and/or his service in a toxic environment (Diego Garcia) and, with regard to his skin cancer, his extensive exposure to ultraviolet radiation incident to service at sea.  However, neither opinion contained a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  A VA examination is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make an attempt to verify the Veteran's alleged exposure to radiation while he was assigned to the U.S.S. Julius A. Furer from August 1973 to July 1975 and the U.S.S. South Carolina from April 1976 to January 1979.  Specifically, the RO should ask the JSRRC or other appropriate agency to include the Navy Surgeon General to provide any available records concerning the Veteran's exposure to radiation or chemicals, including but not limited to Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  The Board notes that a February 2009 PIES response indicated that there no records related to the Veteran's radiation exposure.  All efforts made should be fully documented and negative responses should be included in the file if no records are found.

2.  After the completion of the development listed in item number one, the RO/AMC should forward the Veteran's claims file to the Under Secretary for Benefits under 38 C.F.R. § 3.311(c) (2011) as provided by § 3.311(b)(1) (2011).  See Wandel v. West, 11 Vet. App. 200, 205 (1998).  If the RO/AMC is unable to obtain radiation dose data for the Veteran pursuant to numbered paragraph (2) above, the VA Under Secretary for Health should generate a radiation dose estimate.  In addition, an expert opinion from the Under Secretary for Health as contemplated in 38 C.F.R. § 3.311(c) (2011) or referral to an outside consultant for medical opinion as contemplated by 38 C.F.R. § 3.311(d) (2011), as deemed appropriate, should be obtained as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's prostate and skin cancers resulted from exposure to radiation in service.

3.  Following the completion of the development listed in items numbered one and two, and in the event that the VA Under Secretary for Health did not provide an opinion sufficient to substantiate the Veteran's claims for service connection, the RO/AMC should contact the JSRRC to verify whether the Veteran was exposed to herbicides while stationed at Diego Garcia.  His service personnel records indicate that he was stationed at that Personnel Support Detachment from May 1985 to June 1986.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain such verification would be futile.

4.  Following the completion of the development listed in items numbered one, two and three, the RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's skin cancer and prostate cancer.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that any the Veteran's skin cancer and prostate cancer had its onset during the Veteran's periods of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the March 2012 opinion from Dr. T. C. which related his skin cancer to his extensive exposure to ultraviolet light during service.

(b) If the Veteran's purported herbicide exposure is confirmed by the JSRRC, the examiner should provide an opinion as to the relationship, if any, between this exposure and his skin cancer.

(c)  What is the relationship if any, between the Veteran's diagnosed skin cancer and prostate cancer, and his purported in service exposure to TCE?  

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

6.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


